Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the partition wall formed on the lower surface of the body portion and extending in the second direction between the second outer wall and the fourth outer wall [claim 9] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner suggest replacing the limitation “the partition wall formed on the lower surface of the body portion and extending in the second direction between the second outer wall and the fourth outer wall” with “the partition wall formed on the lower surface of the body portion and extending in the second direction between the first outer wall and the third outer wall”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rendered indefinite by the limitation “A cover glass tray on which a cover glass having at least one bent side is to be mounted” (lines 1-2) since it is unclear if applicant is intending to positively recite the cover glass in combination with the cover glass tray. Examiner interprets the cover glass as not being positively recited due to the “is to be mounted” language in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting et al. (US 2011/0056868).
Regarding claim 1, Ting discloses a tray (201/300 at the bottom of Fig. 10) capable of holding cover glass, the tray comprising: a body portion (at 201 in Fig. 10) having a lower surface (bottom wall of 201); a first guide portion (left-most element of 300 in Fig. 10 – also shown in Fig. 6A) disposed on the lower surface of the body portion; a second guide portion (right-most element of 300 in Fig. 10 – also shown in Fig. 7A) spaced apart from the first guide portion; and a support portion (one of the middle elements of 300 in Fig. 10 – also shown in Fig. 5A) disposed between the first guide portion and the second guide portion, and having one surface extending in a first direction (direction along the longer side of the body 201 in Fig. 10), wherein: the first guide portion includes a first protrusion (at 321 in Fig. 6A, which extends up to surface 300 in Fig. 8A) extending in the first direction and a first bent portion (portion above 330 in Fig. 6A) bent from one end of the first protrusion in a second direction (direction along the shorter side of the body 201 in Fig. 10) different from the first direction; and the second guide portion includes a second protrusion (similar to that at 321 in Fig. 6A, which extends up to surface 300 in Fig. 8A, but on the opposite side of the tray) extending in the first direction and a second bent portion (similar to the portion above 330 in Fig. 6A, but on the opposite side of the tray) bent from one end of the second protrusion in the second direction.

    PNG
    media_image1.png
    437
    840
    media_image1.png
    Greyscale

Regarding claim 2, Ting discloses an upper surface of each of the first and second protrusions is spaced apart from a reference line extending from the one surface of the support portion (as shown in Fig. 10).
Regarding claim 3, Ting discloses  an upper surface of each of the first and second bent portions is positioned on the same line as the reference line.
Regarding claim 4, Ting discloses an upper surface of each of the first and second bent portions (portion near 330 in Fig. 5A) is spaced apart from the reference line.
Regarding claim 5, Ting discloses the support portion includes a first support portion (one of the upward extending portion of the support portion – See portion of Fig. 10 shown above) and a second support portion (another one of the upward extending portion of the support portion – See portion of Fig. 10 shown above) spaced apart from each other along the second direction; and a first interval between the first support portion and the second support portion is less than a second interval between an upper surface of the first bent portion and the upper surface of the first protrusion.
Regarding claims 6-7, Ting discloses the first support portion and the second support portion defines a receiving area therebetween; and a cover glass having at least one bent side is capable of 
Regarding claim 8, Ting discloses the body portion includes an outer wall surrounding the lower surface; the outer wall includes a first outer wall and a third outer wall extending in the first direction, and a second outer wall and a fourth outer wall extending in the second direction; and the first protrusion of the first guide portion is formed on the second outer wall (See portion of Fig. 10 labeled above).
Regarding claim 9, Ting discloses a partition wall formed on the lower surface of the body portion and extending in the second direction between the first outer wall and the third outer wall, wherein the second protrusion of the second guide portion is formed on the partition wall (element 322 in Fig. 7A can be considered a partition wall).
Regarding claim 10, Ting discloses the support portion is formed in plural (See second support portion to the right of the “Support portion” in Fig. 10 labeled above), each being disposed between the second outer wall and the partition wall, and between the partition wall and the fourth outer wall.
Regarding claim 11, Ting discloses a tray (at 201/300 at the bottom of Fig. 10) capable of holding cover glass therein, on which a cover glass having at least one bent side is capable of being mounted, the tray comprising: a body portion (at 201 in Fig. 10) having a lower surface (bottom wall), and including a first outer wall (at the “Second outer wall” labeled in Fig. 10 above) formed on one side of the lower surface and extending in a first direction; a plurality of support portions (See Fig. 10 labeled above) arranged on the lower surface to be spaced apart from each other in the first direction; and a first guide portion (See Fig. 10 above) including a first protrusion protruding from the first outer wall and a first bent portion bent from one end of the first protrusion, the first guide portion being spaced apart from the corresponding support portion, wherein the cover glass is capable of being mounted between 
Regarding claim 12, Ting discloses the one bent side of the cover glass is capable of being positioned between the first outer wall and the first bent portion, while being spaced apart from the first protrusion.
Regarding claim 13, Ting discloses the first bent portion is spaced apart from the first outer wall, such that the cover glass is capable of being mounted with an interval between one side of the cover glass and the first outer wall less than an interval between the one side of the cover glass and the first bent portion.
Regarding claim 14, Ting discloses the first bent portion is spaced apart from the first outer wall, such that the cover glass is capable of being mounted with a printed layer disposed on a first surface of the one bent side of the cover glass facing the first bent portion while being spaced apart from the first bent portion.
Regarding claim 15, Ting discloses the first protrusion is formed on the first outer wall, such that the cover glass is capable of being mounted with an interval between one side of the cover glass and the first protrusion greater than half of an interval between the plurality of support portions (depending on the size/shape of the cover glass disposed therein).
Regarding claim 16, Ting discloses the first bent portion is bent from the one end of the first protrusion, such that the cover glass is configured to be mounted with an interval between an upper surface of the first protrusion of the first guide portion and an upper surface of the first bent portion greater than a width of a bent portion of the one bent side of the s cover glass (depending on the size/shape of the cover glass disposed therein).
Regarding claim 17, Ting discloses a second outer wall (at “Fourth outer wall” labeled in Fig. 10 above) disposed on the lower surface of the body portion and extending in the first direction; and a 
Regarding claim 18, Ting discloses the second bent portion is spaced apart from the second outer wall, such that the cover glass is capable of being mounted with the other bent side thereof being spaced apart from the second protrusion and positioned between the second outer wall and the second bent portion.
Regarding claim 19, Ting discloses  the second bent portion is spaced apart from the second outer wall, such that the cover glass is capable of being mounted with a printed layer disposed on a first surface of the other bent side of the cover glass facing the second bent portion while being spaced apart from the second bent portion (depending on the size/shape of the cover glass disposed therein).
Regarding claim 20, Ting discloses the first bent portion of the first guide portion and the second bent portion of the second guide portion are spaced apart from each other, such that an interval therebetween is less than a width between the one side and the other side of the cover glass (depending on the size/shape of the cover glass disposed therein).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0233759, US 2005/0087470 and US 8997988 disclose similar trays having guide and support portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735